103 F.3d 129
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Otis DAVENPORT, Plaintiff-Appellant,v.Wes TRIMBLE, et al., Defendants-Appellees.
No. 96-3082.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1996.

Before:  NELSON and NORRIS, Circuit Judges, and HIGGINS, District Judge.*
PER CURIAM.


1
Plaintiff Otis Davenport brought the present civil rights action in federal district court against eight individuals employed by the Ohio Bureau of Workers Compensation.  Mr. Davenport, who is black, worked for the Bureau beginning in 1990.  Alleging that he was the victim of a variety of discriminatory acts and practices, Mr. Davenport sought a declaratory judgment, temporary and permanent injunctive relief, and compensatory and punitive damages.


2
After he commenced this case, Mr. Davenport filed a two-count complaint in the Ohio Court of Claims.  The Court of Claims suit was based on the same events that underlay his federal complaint.


3
Citing Leaman v. Ohio Dep't of Mental Retardation & Development Disabilities, 825 F.2d 946 (6th Cir.1987) (en banc), cert. denied, 487 U.S. 1204 (1988), the defendants in the federal action moved for judgment in their favor.  By filing the Court of Claims action, they argued, Mr. Davenport waived his federal causes of action under Ohio Rev.Code. § 2743.02.  The district court agreed and granted the motion.


4
Having studied the record and the briefs of the parties, we are satisfied that the issues were correctly decided in the district court.  If read in isolation, this court's decision in Thomson v. Harmony, 65 F.3d 1314 (6th Cir.1995), cert. denied, 116 S. Ct. 1321 (1996) might seem to point to a contrary result.  Thomson did not overrule Leaman, however, and Leaman is controlling here.  The judgment of the district court is therefore AFFIRMED, for this and the other reasons stated by Chief Judge Holschuh in his memorandum opinion of December 15, 1995.



*
 The Honorable Thomas A. Higgins, United States District Judge for the Middle District of Tennessee